Case 2:20-cv-00240-JRG Document 19 Filed 07/22/20 Page 1 of 3 PageID #: 2919
Case 2:20-cv-00240-JRG Document 19 Filed 07/22/20 Page 2 of 3 PageID #: 2920
Case 2:20-cv-00240-JRG Document 19 Filed 07/22/20 Page 3 of 3 PageID #: 2921



Attachments served with the Summons:

    1.   Complaint for Injunctive Relief and Money Damages
    2.   AO121 Trademark Form
    3.   Jury Demand
    4.   FRCP 7.1 Corporate Disclosure Statement
    5.   Motion for Preliminary Injunction
    6.   Motion for Expedited Discovery
